Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/2/20 was filed same with the mailing date of the present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitations “store, for each identified fail, a fail indicator bit and fail information identifying each fail of the identified fail” in lines 2-3; and “store, for each identified pass, a pass indicator bit and a count indicating a number of consecutive identified passes” in lines 5-6.  These limitations are incomplete.   It is suggested that after “identified fail” and “identified passes” should insert “in the buffer”.
Claim 13 recites the limitations “store, for each identified fail, a memory address for the identified fail” in line 2.  This limitation are incomplete.   It is suggested that after “identified fail” should insert “in the buffer”.
Allowable Subject Matter
Claims 1-11, 14-20 are allowed.  Claims 1, 10 and 16 are independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a method of testing a memory device, in combination with other cited limitations, conveying, to a tester external to the memory device, at least some of the data associated with each identified fail without conveying address data associated with each identified pass to the tester as recited in claim 1.
Claims 2-9 are therefore allowed because of their dependency on claim 1.
The prior art of record fails to disclose a device, in combination with other cited limitations, comprising circuitry configured to convey, to an external tester, at least some of the data associated with each identified fail without conveying address data associated with each identified pass to the external tester as recited in claim 10.
Claims 11, 14-15 are therefore allowed because of their dependency on claim 10.
The prior art of record fails to disclose a system, in combination with other cited limitations, comprising at least one circuit configured to convey, to the testing device, at least some of the number of fail data bits associated with each identified fail without conveying address data associated with each identified pass to the testing device as recited in claim 16.
Claims 17-20 are therefore allowed because of their dependency on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the 35 U.S.C. 112(b) rejection stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamazaki et al. (US 2003/0116763) disclose automatic test equipment and more particularly a method and apparatus for carrying out an optimal redundancy analysis on a multi -tester system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T NGUYEN/Primary Examiner, Art Unit 2824